Order entered November 6, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01187-CR

                         RICHARD GEORGE FLECK, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 6
                                  Collin County, Texas
                          Trial Court Cause No. 006-82469-2014

                                         ORDER
       The Court GRANTS the November 5, 2014 request of court reporter Jennifer Corley for

an extension of time to file the reporter’s record. We ORDER Ms. Corley to file the reporter’s

record within THIRTY DAYS of the date of this order.


                                                    /s/   ADA BROWN
                                                          JUSTICE